               Case 6:19-ap-00296-CCJ          Doc 1    Filed 08/22/19     Page 1 of 6


                        IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE MIDDLE DISTRICT OF FLORIDA

                                           Orlando Division

In re: Dennise Isabel Collazo-Bonet and
Jonathan Michael Collazo Torres, Debtors.

                                                               Case No. 6:19-bk-03415-CCJ
DENNISE ISABEL COLLAZO-BONET
and JONATHAN MICHAEL COLLAZO TORRES,

          Plaintiffs,
vs.

PMAB, LLC,

      Defendant.
___________________________________/

      Debtors’ Complaint for Violation of the Automatic Stay

          Plaintiffs, DENNISE ISABEL COLLAZO-BONET and JONATHAN MICHAEL

COLLAZO TORRES, by their undersigned counsel, file their Complaint for Violation of the

Automatic Stay against the Defendant, PMAB, LLC, alleges as follows:

          1.      This is a core proceeding over which this court has jurisdiction under 28 U.S.C.

§§ 157(b).

          2.      Plaintiffs the debtors in this chapter 7 case. Defendant, PMAB, LLC, is a debt

collector attempting to collect a debt on behalf of a creditor of the Debtors/Plaintiffs, Orlando

Health.

          3.      Defendant, PMAB, LLC, is a limited liability company, having its principal

places of business at 4135 South Stream Blvd., Ste 400, Charlotte, NC 28217, that regularly

collect debts allegedly owed to another within the State of Florida.
              Case 6:19-ap-00296-CCJ            Doc 1    Filed 08/22/19      Page 2 of 6


        4.        Jurisdiction of this Court is proper pursuant to 28 U.S.C. § 157 (b)(1) in that this

action arises under the Chapter 7 bankruptcy case filed in this district and division at docket

6:19-bk-03415-CCJ and is a core proceeding.

        5.        Debtors/Plaintiffs filed their Chapter 7 case on May 23, 2019.

        6.        The filing of the Chapter 7 case on May 23, 2019 pursuant to 11 U.S.C § 301

triggered an automatic stay, pursuant to 11 U.S.C. § 362(a), of all debt collection against the

Debtors.

        7.        A Notice of Commencement of Case, Section 341 Meeting of Creditors, and

Fixing Deadlines, was mailed to Debtors’ Creditors, including Orlando Health.

        8.        After the aforementioned, Notice of Commencement of Case, Section 341

Meeting of Creditors, and Fixing Deadlines, was sent to Orlando Health, on August 12, 2019 and

acting on behalf of Orlando Health, Defendant sent Plaintiffs a communication attempting to

collect a debt.

        9.        In addition to being a violation of this Court’s stay, Defendant contacted the

Debtors/Plaintiffs knowing that they were represented by counsel.

        10.       The Defendant’s conduct has caused Plaintiff to experience worries and concerns

that are separate from the anxiety she felt about the bankruptcy. Their reactions and emotions

were not fleeting or inconsequential. They suffered significant emotional harm as a result of

Defendant’s conduct in willfully violating the automatic stay. The circumstances surrounding

the violation make it obvious that a reasonable person would suffer significant emotional harm.

They suffered actual damages in the form of out-of-pocket expenses, attorney’s fees, and

emotional distress.




                                                   -2-
                Case 6:19-ap-00296-CCJ         Doc 1     Filed 08/22/19     Page 3 of 6


       11.       Defendant, Orlando Health was named in Schedule F of the petition as a creditor

without security or priority.

       12.       Defendant, PMAB, LLC is a debt collector within the meaning of the Florida

Consumer Collection Practices Act; Fla. Stat. §559 et seq.

       13.       Upon receipt of the above-mentioned Notice of Commencement of Case, Section

341 Meeting of Creditors, and Fixing Deadlines, Defendant, PMAB, LLC, was required to

immediately halt any and all efforts to collect any owing to Defendant, PMAB, LLC, from

Debtor/Plaintiff.

       14.       Defendant’s attempt to collect the debt through the above described action

subsequent to the notification of the subject bankruptcy, constitutes a willful violation of this

Court’s stay order.

       WHEREFORE, the Debtors/Plaintiffs pray that this Court will enter an Order:

           a.       Declaring the Defendant guilty of civil contempt by violating the automatic stay
                    granted herein; and

           b.       Declaring that the Defendant violated the rights of Debtor/Plaintiff as secured by
                    Fla. Stat. §559.72(18) by its actions including but not limited to the Settlement
                    Offer dated August 12, 2019; and

           c.       Awarding Debtor/Plaintiff actual damages and statutory damages in the amount
                    of $1,000.00, plus attorney’s fees and costs as provided in Fla. Stat. §559.77;
                    and

           d.       Awarding Debtor/Plaintiff compensatory damages, plus attorney’s fees and
                    costs pursuant to 11 U.S.C. §362(k) and for contempt of Court; and

           e.       Granting such additional relief as it deems necessary or proper.


                                       Count I – Stay Violation

       15.        The foregoing paragraphs are incorporated herein by reference.




                                                  -3-
             Case 6:19-ap-00296-CCJ          Doc 1     Filed 08/22/19     Page 4 of 6


       16.     Defendant’s conduct violated 11 U.S.C. § 362(a)




       WHEREFORE, Plaintiffs request an Order declaring the Defendant guilty of civil

contempt by violating the automatic stay; and awarding Plaintiffs compensatory damages and

costs pursuant to 11 U.S.C. § 362(k) and for contempt of court.



                         Count II – Fair Debt Collection Practices Act

       1.      The foregoing paragraphs are incorporated herein by reference.

       2.      Declaring that the Defendant violated the rights of Debtors/Plaintiffs as secured

by of Section 807 of the FDCPA, 15 U.S.C. §1692e(1) by its actions including but not limited to

the sending of the Settlement Offer dated August 12, 2019.



                   Count III – Florida Consumer Collection Practices Act

       3.      The foregoing paragraphs are incorporated herein by reference.

       4.      Declaring that the Defendant violated the rights of Debtors/Plaintiffs as secured

by Fla. Stat. §559.72(18) by its actions including but not limited to the Settlement Offer dated

August 12, 2019.

                                   Count IV – Attorney’s Fees

       5.      The foregoing paragraphs are incorporated herein by reference.

       6.      Plaintiff is entitled to attorney’s fees pursuant to 11 U.S.C. § 362(k).




                                                -4-
            Case 6:19-ap-00296-CCJ       Doc 1    Filed 08/22/19    Page 5 of 6


       WHEREFORE, Plaintiffs requests an award of reasonable attorney’s fees pursuant to 11

U.S.C. § 362(k).

       Dated this 22 August 2019.


                                             /s/ N. James Turner                      .
                                          N. James Turner, Esquire
                                          Counsel for Debtors/Plaintiffs
                                          Debt Relief Law Center
                                          100 S. Bumby Avenue
                                          Orlando, Florida 32803
                                          (888) 877-5103
                                          Email address: njtlaw@gmail.com
                                          Florida Bar No. 203041




                                            -5-
Case 6:19-ap-00296-CCJ   Doc 1   Filed 08/22/19   Page 6 of 6
